DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 10/22/2019.
Claim 16 is new.
Claims 1-16 have been examined and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu (US20190387424A1 having provisional application No. 62/475,645 filed on March 23, 2017) in view of Yiu-Candy (US20150327104A1).
Regarding Claim 1, Yiu discloses a method in which a secondary node (SN) transmits a measurement configuration in a multi radio access technology (RAT) dual connectivity ((Embodiment 6, third option) see para 31, the SN configures a measurement object to the UE and provides this to the master node MN), the method comprising: 
receiving measurement configuration information related to the measurement configuration of the SN from a master node (MN) (see para 31, the SN configures a measurement object to the UE and provides this to the master node MN. The MN sends an overlapping configuration, which is already configured to the other node, to ask the UE to reconfigure. The MN or SN can agree with the other's configuration or reject the configuration. In some cases, the MN can take the final decision on which configuration is to be used and sends the response to the SN with the final decision); 
transmitting the measurement configuration based on the measurement configuration information to a user equipment (UE) (see para 31, The SN sends the measurement configuration to the UE); 
Yiu discloses the above limitations but does not disclose details regarding: receiving a measurement report based on the measurement configuration from the UE.
In the same field of endeavor, Yiu-Candy discloses this limitation: see para 33, Measurement gaps for the master cell group MCG and the secondary cell group SCG are configured based on the received measurement configuration information. A particular measurement to be performed during each measurement gap may be determined. The determined MCG and SCG signals are measured during the corresponding measurement gaps. The signal level, signal quality, and/or the like may be measured during the measurement gaps. The measurement parameters may be calculated from the measurements, and a measurement report may be transmitted to an SCG eNB/i.e. representing the UE sending the measurement report to the SeNB, and/or both when one or more trigger events occur. 
(see Yiu-Candy, para 33).

Regarding Claims 2 and 12, Yiu discloses: the measurement configuration information includes information on a measurement frequency of the SN (see para 16-17, the SN configures and transmits a measurement configuration to the UE directly… In LTE dual connectivity (DC), measurement configuration (i.e., measurement object (e.g., frequency) and the reporting criteria and linking between the measurement object and the reporting criteria) is decided and configured by a master enhanced node B (MeNB)).

Regarding Claims 3 and 13, Yiu does not disclose details regarding: the information on the measurement frequency of the SN includes information on a number of measurement frequencies of the SN 
In the same field of endeavor, Yiu-Candy discloses this limitation: see para 22, FIG. 2.  A second transceiver may be communicatively coupled to an SCG and may support operations and measurement on frequencies f1-f4.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yiu, so that (see Yiu-Candy, para 33).

Regarding Claim 7, Yiu discloses the method of claim 1, wherein the measurement configuration information is based on a location of the SN (Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean: The measurement configuration is determined based on the frequency distance (e.g., intra or inter-frequency). Based on this interpretation, see para 13, The measurement configuration is determined based on the frequency distance (e.g., intra or inter-frequency/i.e. representing the location of the SN)).

Regarding Claim 10, Yiu discloses the method of claim 1, wherein the MN is an eNodeB (eNB) of a long- term evolution (LTE) or a gNB of a new radio access technology (NR), and wherein the SN is the gNB of the NR (see paras 17-19).

Regarding Claim 11, Yiu discloses a secondary node (SN) in a multi radio access technology (RAT) dual connectivity (see FIG. 1 depicting UE with dual connectivity to SN and MN, and FIG. 4 for details of a RAN node), the SN comprising: 
a memory; a transceiver; and a processor connected to the memory and the transceiver (see FIG. 4 for RAN node details), and configured to: 
(see para 31, The MN sends an overlapping configuration, which is already configured to the other node, to ask the UE to reconfigure. The MN or SN can agree with the other's configuration or reject the configuration. In some cases, the MN can take the final decision on which configuration is to be used and sends the response to the SN with the final decision); 
control the transceiver to transmit the measurement configuration based on the measurement configuration information to a user equipment (UE) (see para 31, The SN sends the measurement configuration to the UE); 
Yiu discloses the above limitations but does not disclose details regarding: control the transceiver to receive a measurement report based on the measurement configuration from the UE.
In the same field of endeavor, Yiu-Candy discloses this limitation: see para 33, Measurement gaps for the master cell group MCG and the secondary cell group SCG are configured based on the received measurement configuration information. A particular measurement to be performed during each measurement gap may be determined. The determined MCG and SCG signals are measured during the corresponding measurement gaps. The signal level, signal quality, and/or the like may be measured during the measurement gaps. The measurement parameters may be calculated from the measurements, and a measurement report may be transmitted to an SCG eNB/i.e. representing the UE sending the measurement report to the SeNB, and/or both when one or more trigger events occur. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yiu, so that after receiving the measurement configuration information the UE processes the information, and transmits a measurement report to the SCE eNB, as taught by Yiu-Candy, to perform a handover to a new cell (see Yiu-Candy, para 33).

Regarding Claim 16, Yiu discloses the method of claim 1, wherein the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE (see FIG. 3).

Claims 4-5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Yiu-Candy, in view of Uemura (EP 3328117 A1).
Regarding Claims 4 and 14, Yiu in view of Yiu-Candy do not disclose details regarding: the information on the number of measurement frequencies of the SN includes information on a maximum number of measurement frequencies of the SN.
Uemura discloses this limitation: see para 225, page 22, the terminal device 1 may include RSSI results of multiple applicable frequencies in the measurement report message until the frequency reaches the designated maximum number of frequencies (maxReportFrequency). Multiple applicable frequencies may be multiple frequencies associated with the measurement identity; also see FIG. 10. illustrates an example of a measurement object where a measurement object EUTRA band (measObjectEUTRA-Band) that means an EUTRA band (frequency band) as a measurement object. The measurement object EUTRA band (measObjectEUTRA-Band) can include one or multiple measurement objects of EUTRA (MeasObjectEUTRA #1). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yiu and Yiu-Candy, so that the information on the measurement frequency of the SN includes information on a maximum number of measurement frequencies, as taught by Uemura, to perform an efficient method of reporting a measurement result obtained for each frequency (see Uemura, Technical Field).

Regarding Claim 5, Yiu in view of Yiu-Candy discloses the method of claim 2, but does not disclose details regarding: configuring the measurement frequency as a measurement target.
Uemura discloses this limitation: see pages 13-14, paragraph 136, the terminal device determines that the measurement report is triggered (the measurement report procedure is triggered), and initiates the measurement report message transmission procedure in the measurement report procedure… and 144-145, the terminal device uses the measurement result Ms of the serving cell, the measurement result Mp of the primary cell or the measurement Mn of the neighboring cell to evaluate each event… Hys represents a hysteresis parameter of a target measurement event.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yiu and Yiu-Candy, so that the information on the measurement frequency is a measurement target, as taught by Uemura, to perform an efficient method of reporting a measurement result obtained for each frequency (see Uemura, Technical Field).

Claims 6, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Yiu-Candy, in view of Yang (US20200128458).
Regarding Claims 6 and 15, Yiu in view of Yiu-Candy do not disclose details regarding: the measurement configuration information is received through an SN additional request message. 
Examiners Note: Using BRI consistent with the specification and FIG. 10 of the instant specification, this limitation has been interpreted to mean: the first node (RAN1) sends a request message plus a configuration information message to the second node (RAN2). Based on this interpretation, Yang discloses this limitation: see FIG. 3, para 226-227, the first network device sends a request message and a measurement configuration message to the second network device. The request message is used to request the second network device to configure an uplink reference signal for the terminal device. The measurement configuration message is used to instruct the second network device to measure the uplink quality between the terminal device and the second network device. The measurement configuration information includes parameters related to the measurement.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yiu and Yiu-Candy, so that the measurement configuration information has an additional request message, as taught by Yang, to save signaling overhead (see Yang, para 3).

Regarding Claim 9, Yiu in view of Yiu-Candy discloses the method of claim 1, but does not disclose details regarding: transmitting a response message, which is a response to the measurement configuration information, to the MN.
Yang discloses this limitation: see FIG. 3, para 226-227, the first network device sends a request message and a measurement configuration message to the second network device. The request message is used to request the second network device to configure an uplink reference signal for the terminal device. The measurement configuration message is used to instruct the second network device to measure the uplink quality between the terminal device and the second network device. The measurement configuration information includes parameters related to the measurement. In S302, the second network device receives the request message and the measurement configuration message, configures an uplink reference signal and determines a configuration parameter of the uplink reference signal/i.e. representing the response message.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yiu and Yiu-Candy, so that the measurement configuration information has an additional request message, as taught by Yang, to save signaling overhead (see Yang, para 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Yiu-Candy, in view of Ingale (US20180359790A1).
Regarding Claim 8, Yiu in view of Yiu-Candy discloses the method of claim 1, but does not disclose details regarding: the measurement configuration information is based on a characteristic of the UE.
Ingale discloses this limitation: see Claim 11. An apparatus of performing an initial access on a cell of a secondary eNodeB in wireless communication system, the apparatus comprising; a controller configured to receive capability indication information indicating whether a terminal supports a dual connectivity mode and a high frequency capability/i.e. representing UE characterstics, from the terminal, transmit measurement configuration information including a frequency, synchronization signal configuration information and a measurement gap configuration to the terminal, receive measurement report message related to a cell of the secondary eNodeB if the cell of the secondary eNodeB is determined based on the synchronization signal configuration information, wherein the measurement report message includes a cell identifier and a beam index corresponding to highest signal strength, and wherein the secondary eNodeB transmits information related to a secondary cell group (SCG) configuration to the terminal via a master eNodeB to enable the terminal to perform the initial access on the cell based on the information related to the SCG. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yiu and Yiu-Candy, so that the measurement configuration information is based on a characteristic of the UE, as taught by Ingale, to check whether the UE supports dual connectivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEEPA BELUR/Examiner, Art Unit 2472